United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH TEXAS HEALTH CARE SYSTEM,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1797
Issued: April 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 31, 2015 appellant, through his representative, filed a timely appeal of an
August 19, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from the last merit decision, dated July 30, 2014, and the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3 the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant’s representative contends that the impartial medical adviser was
improperly selected because his primary location was outside appellant’s zip code cluster and
beyond the 200 mile maximum radius allowed. He also asserts that the only documents
1

5 U.S.C. § 8101 et seq.

establishing the use of the medical management system is a Form ME023 on such evidence is
insufficient.
FACTUAL HISTORY
On May 24, 2005 appellant, then a 24-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) alleging that he developed right cervical disc bulge and
right arm pain due to his employment duties. His attending physician, Dr. Douglas S. Won, a
Board-certified orthopedic surgeon, found that appellant was totally disabled through
May 12, 2005. On July 7, 2005 OWCP accepted his claim for right carpal tunnel syndrome.
Appellant’s attending physician, Dr. Ronald J. Washington, an internist, completed a
series of reports diagnosing right carpal tunnel syndrome beginning on September 12, 2005. He
noted that appellant was disabled on June 1, 2005 as he was unable to perform his light-duty
position as it worsened his symptoms. By decision dated October 17, 2006 OWCP authorized
compensation benefits beginning June 1, 2005.
OWCP referred appellant for a second opinion evaluation with Dr. Robert M. Chouteau,
a Board-certified orthopedic surgeon on June 29, 2007. In a report dated July 17, 2007,
Dr. Chouteau noted that his examination of appellant was normal and that appellant showed no
evidence of disability based on the accepted diagnosis of right carpal tunnel. He opined that
appellant could return to full duty with no restrictions.
Dr. Washington disagreed with Dr. Chouteau’s conclusions on August 16, 2007 and
noted that appellant’s electrodiagnostic studies supported his ongoing carpal tunnel syndrome
condition.
Due to the conflict of medical opinion evidence, OWCP referred appellant to Dr. James
Hood, a Board-certified orthopedic surgeon on September 6, 2007. In his October 3, 2007
report, Dr. Hood found positive median compression test, positive Phalen’s test, and decreased
two-point discrimination. He found that appellant could return to light-duty work, but
recommended carpal tunnel release and decompression of the right shoulder.
Appellant underwent a right carpal tunnel surgical release on November 16, 2007.
Following this surgery, Dr. Washington provided work restrictions. Beginning on January 15,
2009 Dr. Washington removed the work restrictions.
On August 3, 2009 OWCP referred appellant for a second opinion evaluation with
Dr. Arthur Sarris, a Board-certified orthopedic surgeon, to determine the nature and extent of
appellant’s disability. In a report dated August 27, 2009, Dr. Sarris opined that appellant
continued to experience residuals and disability due to his accepted right carpal tunnel syndrome.
He found that appellant was totally disabled.
Dr. Washington continued to diagnose right carpal tunnel syndrome and indicate that
appellant was totally disabled throughout 2009, 2010, and 2011. Appellant’s surgeon,
Dr. Olayinka Ogunro, a Board-certified orthopedic surgeon, also supported appellant’s continued
carpal tunnel syndrome and disability for work on June 30, 2011.

2

On September 28, 2011 OWCP referred appellant for a second opinion report with
Dr. Marvin E. Van Hal, a Board-certified orthopedic surgeon, to determine the nature and extent
of appellant’s disability. In a report dated December 13, 2011, Dr. Van Hal found that the
Phalen’s test and Tinel’s sign were negative. He noted that appellant’s two-point discrimination
was normal. Dr. Van Hal opined that appellant was not disabled due to his accepted condition of
carpal tunnel syndrome. He found no objective evidence of residuals.
Dr. Washington reviewed Dr. Van Hal’s report on February 9 and March 8, 2012 and
disagreed with his findings and conclusions.
To resolve the conflict in medical opinion, OWCP selected Dr. Charles Kennedy, a
Board-certified orthopedic surgeon, to serve as the impartial medical examiner through an
ME023 dated December 3, 2012. There was also a screen capture of his selection. On
December 5, 2012 OWCP referred appellant for an impartial medical examination with
Dr. Kennedy.
In a report dated December 28, 2012, Dr. Kennedy found that appellant was not disabled
and no longer exhibited right carpal tunnel syndrome. He opined that appellant could return to
his regular-duty position.
By letter dated March 14, 2013, OWCP proposed to terminate appellant’s wage-loss
compensation based on Dr. Kennedy’s report. It afforded appellant 30 days to respond.
By decision dated April 24, 2013, OWCP terminated appellant’s wage-loss benefits
effective April 7, 2013 based on Dr. Kennedy’s report.
Dr. Washington continued to support appellant’s diagnosis of right carpal tunnel
syndrome and his disability for work.
On July 30, 2014 OWCP granted appellant a schedule award for five percent permanent
impairment of the right upper extremity.
Dr. Washington continued to support appellant’s diagnosis of right carpal tunnel
syndrome and his disability for work throughout 2014. Appellant sought treatment from
Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon beginning February 19, 2015. He
noted that appellant underwent right shoulder surgery on January 19, 2015. Dr. Shade diagnosed
impingement syndrome right shoulder surgically treated, cervical radiculopathy C5-6, bilateral
carpal tunnel syndrome, and bilateral cubital tunnel syndrome.
OWCP issued a decision dated May 7, 2015 accepting the additional conditions of
brachial neuritis or radiculitis, and a right shoulder condition. Appellant completed a claim for
compensation (Form CA-7) requesting wage-loss compensation from April 7, 2013 through
May 14, 2015. In a letter dated May 19, 2015, OWCP informed appellant that the additional
conditions were accepted in error and requested that appellant submit a new claim.
Dr. Shade completed an attending physician’s report (Form CA-20) on May 13, 2015 and
opined that appellant was totally disabled. He diagnosed right carpal tunnel syndrome, brachial
neuritis or radiculitis, and condition of the right shoulder. Dr. Shade indicated with a checkmark
3

“yes” that appellant’s conditions were due to his employment. In a separate narrative report, he
attributed appellant’s diagnosed conditions to his employment duties of eight hours of computer
repetitive keying, telephone usage, repetitive motions, inserting data in the computer, simple
grasping, and prolonged sitting. Dr. Shade continued to diagnose carpal tunnel syndrome,
brachial neuritis, and right shoulder condition.
In a letter dated June 15, 2015, appellant’s representative requested a copy of documents
showing the bypass and selection process for referee physician Dr. Kennedy. In a letter dated
June 16, 2015, OWCP provided the requested information.
On June 29, 2015 appellant’s representative requested reconsideration of the April 24,
2013 termination decision. He argued that Dr. Kennedy was improperly selected as the impartial
medical adviser. In support of this request, the representative submitted Dr. Kennedy’s
physician profile from the Texas medical board. He also alleged that appellant was allowed less
than 30 days to respond to the pretermination notice.
Appellant continued to submit reports from Dr. Shade dated June 18 through
July 24, 2015. Dr. Shade listed appellant’s diagnosed conditions of right carpal tunnel
syndrome, brachial neuritis, and right shoulder impingement. He did not address appellant’s
disability for work.
By decision dated August 19, 2015, OWCP declined to reopen appellant’s claim on the
merits. It noted that he disagreed with the selection of Dr. Kennedy. OWCP asserted that the
Medical Management Application system was appropriately utilized in selecting Dr. Kennedy. It
further noted that appellant contended that the effective date of termination was prior to the
issuance of the termination decision, that OWCP granted appellant compensation benefits
through May 4, 2014, and that therefore appellant’s compensation benefits should not have
terminated until May 5, 2013. OWCP declined to reopen appellant’s claim for consideration of
the merits.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an
award for or against payment of compensation at any time on his own motion or on application.2
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.3
OWCP procedures require a review of the file to determine whether the application for
reconsideration was received within one year of a merit decision. The one-year period begins on
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

the date of the original decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following reconsideration, any merit
decision by the Board, and any merit decision following action by the Board, but does not
include prerecoupment hearing decisions.4 Timeliness is determined by the document receipt
date of the reconsideration request (the received date in the Integrated Federal Employees
Compensation System (iFECS)). If the request for reconsideration has a document received date
greater than one year, the request must be considered untimely.5
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of it in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.6
The term clear evidence of error is intended to represent a difficult standard. If clear
evidence of error has not been present, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.7
ANALYSIS
The most recent adverse decision reviewing the merits of appellant’s case was OWCP’s
April 24, 2013 decision. The appeal rights attached to that decision explained that appellant had
one calendar year from the date of that decision, or until April 24, 2014, to submit to OWCP a
reconsideration request.
OWCP received appellant’s request for reconsideration on June 29, 2015. As the
received date was more than one year after April 24, 2013, appellant’s request must be
considered untimely. The proper standard of review for an untimely reconsideration request is
the clear evidence of error standard.
In denying appellant’s reconsideration request, OWCP did not determine whether
appellant’s reconsideration request was untimely filed and did not review the request under the
clear evidence of error standard. Rather, it applied the standard of review for timely requests for
reconsideration. As OWCP applied the inappropriate standard of review to the untimely request
for reconsideration, the Board will set aside OWCP’s August 19, 2015 decision and remand the
case for proper review under the clear evidence of error standard as required by regulations.8

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b (October 2011).

5

Id.

6

20 C.F.R. § 10.607.

7

Supra note 4 at Chapter 2.1602.5.a (October 2011).

8

See 20 C.F.R. § 10.607(b). See W.L., Docket No. 15-1842 (issued January 14, 2016); L.D., Docket No. 15-0865
(issued October 6, 2015).

5

CONCLUSION
The Board finds that OWCP improperly denied appellant’s June 29, 2015 reconsideration
request under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further review under
the clear evidence of error standard.
Issued: April 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

